Peb Cubiam,
In the distribution of the decedent’s estate, $7,000 were set aside for the payment of municipal claims alleged by the purchasers of the real estate of the decedent to have been divested by the sale. Upon distribution, $5,484.45 was distributed to the claims aforesaid. The heirs and legal representatives of the estate joined in an appeal to the Supreme Court, the judge of the orphans’ court certifying that the amount involved was over $1,500. That court, however, decided that, inasmuch as the individual claim of each decedent was under $1,500, the appeal should have been taken to the Superior Court. A joint appeal *51was, therefore, taken, which is now before us for consideration.
At the argument it was intimated that the joint appeal could not be prosecuted before this court and that separate appeals should have been taken for each individual claimant. Under the peculiar circumstances of this case, we gave permission to the appellant’s counsel to amend, however, and, upon his motion, “ the appeal taken in the above case is (was) amended, by striking therefrom the names of all the appellants, except Frank F. Sneathen, so that said appeal shall stand as the appeal of the said Frank F. Sneathen, and judgment of non pros, is (was) entered as to all of the other appellants.” As to the question of joint appeals, see Samson’s Estate, post, p. 93, in which an opinion has been this day filed. We, therefore, consider this appeal as that of Frank F. Sneathen, who was entitled to the one ninth of the sum concerning which error in the distribution is alleged.
The fund arises from a public sale of real estate by a trustee, under proceedings in partition. The auditing judge has found as a fact that “ the evidence adduced upon the rehearing showed that, while there was no public announcement, the sale would be made divested of all liens, the trustee assured Mr. Willock (the purchaser) they would be paid out of the proceeds. It was upon this assurance Mr. Willock bought.”
With this fact found upon evidence which in our opinion justified the finding, it is difficult to see what legal conclusion other than the one arrived at by the court could have been legitimately reached. The opinion of the auditing judge fully discusses the questions involved and justifies his conclusion. '
It is unnecessary for us to discuss the questions involved further than to say that we are satisfied with the findings of fact and with the legal conclusions, as stated in the opinion based thereon. The decree is, therefore, affirmed and the appeal dismissed at the cost of the appellant.